1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                ***
5
     TODD M. HONEYCUTT,                                Case No. 3:17-cv-00230-MMD-CBC
6
                                         Plaintiff,                  ORDER
7           v.
8    ISIDRO BACA, et al.,
9                                    Defendants.
10

11         Pro se Plaintiff Todd M. Honeycutt, currently incarcerated and in the custody of

12   the Nevada Department of Corrections (“NDOC”), alleges a procedural due process

13   claim in this 42 U.S.C. § 1983 action. (ECF Nos. 3, 4.) Before the Court is the Report

14   and Recommendation (“R&R” or “Recommendation”) of United States Magistrate Judge

15   Carla B. Carry (ECF No. 55), recommending that the Court grant Defendants’ motion for

16   summary judgment (ECF No. 42) because the undisputed facts show there was no

17   inaccuracy in the risk assessment score upon which Plaintiff’s claim is based. Plaintiff

18   had until September 20, 2019 to file an objection (ECF No. 55), but has failed to so. The

19   Court agrees with Judge Carry and will adopt the R&R in full.

20         This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   timely objects to a magistrate judge’s report and recommendation, then the Court is

23   required to “make a de novo determination of those portions of the [report and

24   recommendation] to which objection is made.” Id. Where a party fails to object,

25   however, the court is not required to conduct “any review at all . . . of any issue that is

26   not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the

27   Ninth Circuit has recognized that a district court is not required to review a magistrate

28   judge’s report and recommendation where no objections have been filed. See United
1    States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of

2    review employed by the district court when reviewing a report and recommendation to

3    which no objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219,

4    1226 (D. Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting

5    the view that district courts are not required to review “any issue that is not the subject

6    of an objection.”). Thus, if there is no objection to a magistrate judge’s recommendation,

7    then the Court may accept the recommendation without review. See, e.g., Johnstone,

8    263 F. Supp. 2d at 1226 (accepting, without review, a magistrate judge’s

9    recommendation to which no objection was filed).

10          While Plaintiff has failed to object to Judge Carry’s recommendation to grant

11   summary judgment in favor of Defendants, the Court will conduct a de novo review to

12   determine whether to adopt the R&R. Judge Carry found that the undisputed evidence

13   supports Defendants’ contention that Plaintiff’s risk assessment was accurately

14   completed such that his procedural due process rights could not have been violated.

15   Having reviewed the R&R and the briefs relating to Defendants’ motion for summary

16   judgment, the Court agrees.

17          It is therefore ordered that the Report and Recommendation of Magistrate Judge

18   Carla B. Carry (ECF No. 55) is accepted and adopted in full.

19          It is further ordered that that Defendants’ motion for summary judgment (ECF No.

20   42) is granted.

21          The Clerk of Court is directed to enter judgment in accordance with this order

22   and close this case.

23          DATED THIS 27th day of September 2019.

24

25                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
26
27

28

                                                 2
